              Case 1:21-cr-00415-LTS Document 8 Filed 07/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

UNITED STATES OF AMERICA

        -v-                                                           No. 21 CR 415 -LTS

CARLOS JESUS SOLANO,

                 Defendant.

-------------------------------------------------------x


                                                           ORDER

                 The arraignment hearing in this case is scheduled to proceed on Wednesday July

30, 2021, at 10:30 a.m. in Courtroom 17C. The parties’ attention is directed to the attached

information regarding courthouse entry, and to the Court’s policies regarding courthouse entry

and COVID-19 test reporting protocols, which are available on the Court’s website, at

https://www.nysd.uscourts.gov/covid-19-coronavirus.

                 The parties are directed to email Chambers at

SwainNYSDCorresp@nysd.uscourts.gov any documents they would like the Court to consider

during or in connection with the proceeding at least 24 hours in advance of the proceeding.

                 To access the audio feed of the conference, members of the press and public may

call 888-363-4734 and use access code 1527005# and security code #1801. Persons granted

remote access to proceedings are reminded of the general prohibition against photographing,

recording, and rebroadcasting of court proceedings. See Standing Order M-10-468, No. 21-MC-

45 (S.D.N.Y. Jan. 19, 2021). Violation of these prohibitions may result in sanctions, including

removal of court issued media credentials, restricted entry to future




SOLANO - SCHED ORDER                                       VERSION JULY 26, 2021                   1
           Case 1:21-cr-00415-LTS Document 8 Filed 07/26/21 Page 2 of 2




hearings, denial of entry to future hearings, or any other sanctions deemed necessary by the

court.



         SO ORDERED.

Dated: New York, New York
       July 26, 2021

                                                            __/s/ Laura Taylor Swain_________
                                                            LAURA TAYLOR SWAIN
                                                            Chief United States District Judge




SOLANO - SCHED ORDER                             VERSION JULY 26, 2021                         2
